Effective January 8, 2015, the "Ticker Symbol Table" is restated in its entirety as follows: CLASS TICKER SYMBOL Class A MLLAX Class B MLLBX Class C MLLCX Class I MLLIX Class 529A MLLQX Class 529B MLLRX Class 529C MLLSX Class R1 MLLEX Class R2 MLLGX Class R3 MLLHX Class R4 MLLJX Effective January 8, 2015, the following paragraph is deleted from the sub-section entitled "Purchase and Sale of Fund Shares" under the main heading "Summary of Key Information"; from the section under the main heading "Description of Share Classes"; and from the sub-section entitled "How to Purchase Shares" under the main heading "How To Purchase, Redeem, and Exchange Shares": Class 529A, Class 529B, and Class 529C shares are not currently being offered for sale, but are expected to be offered for sale on or about January 8, 2015. 1012235 1 LRT-MULTI -SUP-010815
